IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-0563-17



                             TERRI REGINA LANG, Appellant

                                                 v.

                                   THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE THIRD COURT OF APPEALS
                            BURNET COUNTY

                K ELLER, P.J., filed a concurring opinion.


       A statute must be construed in accordance with the plain meaning of its text unless the text

is ambiguous or the plain meaning would lead to absurd results that the legislature could not have

possibly intended.1 The organized retail theft statute says:

       A person commits an offense if the person intentionally conducts, promotes, or
       facilitates an activity in which the person receives, possesses, conceals, stores,




       1
           Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991).
                                                                       LANG CONCURRENCE — 2

        barters, sells, or disposes of . . . stolen retail merchandise.2

        Does the meaning of the statute change if the italicized language is removed? Although

terms in a statute can sometimes overlap,3 rendering the main verbs in a statute meaningless is an

absurd result that the legislature could not have possibly intended.4 But that is exactly what happens

if this statute is applied to a mere shoplifter. It is suggested that Appellant was not a mere shoplifter

because she left the store with the items she stole. But the whole point of theft is to “deprive the

owner of property.”5 One does not expect a person who steals property from a store to remain in the

store indefinitely, so leaving the store is not a sufficiently distinct act from the initial theft.6

        With these comments I join the Court’s opinion.

Filed: November 21, 2018

Publish




        2
            TEX . PENAL CODE § 31.16(b)(1) (emphasis added).
        3
            See Clinton v. State, 354 S.W.3d 795, 802 (Tex. Crim. App. 2011).
        4
         See Arteaga v. State, 521 S.W.3d 329, 334 (Tex. Crim. App. 2017) (“We also presume that
every word has been used for a purpose and that each word, phrase, clause, and sentence should be
given effect if reasonably possible.”).
        5
            TEX . PENAL CODE § 31.03(a).
        6
         Perhaps one could consume certain kinds of property inside a store, but it is absurd to think
that criminal liability under this provision could turn on whether a person who steals a candy bar
from a store eats it while still inside the store or eats it shortly after exiting.